COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-01-173-CV

  
DOROTHY 
L. MORELAND                                                       APPELLANT
  
V.
  
WELDON 
S. WELLS                                                                  APPELLEE
----------
FROM 
THE 96TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1
------------
        On 
October 14, 2002, this case was stayed and treated as a closed case for 
administrative purposes because a petition for bankruptcy had been filed by 
Dorothy L. Moreland on October 10, 2002, in the United States Bankruptcy Court, 
Northern District of Texas, Cause No. 02-47882 DML. On January 6, 2004, 
appellant filed a “Motion To Reinstate Appeal Stayed By Bankruptcy And Motion 
To Dismiss Appeal.”
        Appellant’s 
motions are granted. The appeal is ordered reinstated and is hereby dismissed. See 
TEX. R. APP. 
P. 8.3(a), 42.1(a)(1), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
                                                                  PER 
CURIAM

  
PANEL 
A:   DAUPHINOT, J.; CAYCE, C.J.; and SAM J. DAY, J. 
(Retired, Sitting by Assignment)
 
DELIVERED: 
February 12, 2004
 


NOTES
1. 
See Tex. R. App. P. 47.4.